In The


Court of Appeals


Ninth District of Texas at Beaumont

____________________


NO. 09-04-150 CR

____________________


MIGUEL LUCIO, Appellant


V.


THE STATE OF TEXAS, Appellee




On Appeal from the 217th District Court
Angelina County, Texas

Trial Cause No. 23962




MEMORANDUM OPINION (1)
	We have before the Court a motion from the appellant, Miguel Lucio, to withdraw
his appeal pursuant to Tex. R. App. P. 42.2.  The motion is signed by appellant personally
and counsel of record is aware of the motion.  No opinion has issued in this appeal.  The
motion is granted and the appeal is therefore dismissed.
	APPEAL DISMISSED.	
										PER CURIAM

Opinion Delivered August 31, 2004
Do Not Publish
Before McKeithen, C.J., Burgess and Gaultney, JJ.
1. Tex. R. App. P. 47.4.